No. 87-454
              IN THE SUPREME COURT OF THE STATE OF MONTANA



STATE OF MONTANA, ex rel., PACIFIC
EMPLOYERS INSURANCE CO.,
              Relator,
       -VS-

THE WORKERS' COMPENSATION COURT OF THE
STATE OF MONTANA, THE HONORABLE TIMOTHY
W. REARDON, Presiding and PETER J. WORTS,
              Respondents.


ORIGINAL PROCEEDING:
COUNSEL OF RECORD:
       For Appellant:
               Utick & Grosfield; Andrew J. Utick argued, Helena,
               Montana
       For Respondent :
               Lloyd E. Hartford argued, Billings, Montana
               Hon. Timothy J. Reardon, Workers' Compensation Judge,
               Helena, Montana
       For Amicus Curiae:
               Crowley Law Firm; T.G. Spear, (America Ins. Co., et
               al.) Billings, Montana
               Faye B. McKnight & Roy Andes, (Family Mediation
               Services, et al.) Helena, Montana
               James E. Vidal, (Arco Ketals) Kalispell, Montana
               John H. Bothe, Columbia Falls, Montana


                                  Submitted:       January 6, 1988
                                    Decided:       February 3, 1988

Filed: @$ 3     .Q&j


                          2552 */  u           Q

                                  Clerk
Mr. Justice Fred J. Weber delivered the Opinion of the Court.

      This is an application for writ of supervisory control.
Pacific Employers Insurance Company (Pacific) asks the Court
to overturn the determination of the Workers' Compensation
Court that the 1987 amendments to the Workers' Compensation
Act concerning dispute resolution and mediation do not apply
to this case.    We have accepted original jurisdiction. We
reframe the issue as follows: Do the 1987 amendments to the
Workers' Compensation Act concerning dispute resolution and
mediation apply retroactively to a case in which a petition
was filed with the Workers' Compensation Court before July 1,
1987? We now hold that the amendments do not apply in such a
case.
      On January 30, 1987, claimant Mr. Worts filed a Petition
for Emergency Hearing with the Workers' Compensation Court,
asking that the court rule that he was entitled to temporary
total disability benefits from a work-related injury suffered
in 1983. Pacific is the insurer. A pretrial conference was
held on February 18, 1987. The trial was not scheduled until
July 20, 1987.
      In the meantime, the legislature enacted 1987 Mont. Laws
464 (Ch. 464), effective July 1, 1987. The pertinent parts
of that bill are codified at §§ 39-71-2401 and 2406 through
2411, and 39-71-2905, MCA.    The bill provides for mandatory
mediation before claims may be tried in the Workers' Compen-
sation Court.
      Based upon Ch. 464, Pacific filed a motion to dismiss.
Mr. Worts opposed the motion, arguing that the amendments did
not apply to cases in which a petition was filed with the
Workers' Compensation Court prior to the effective date of
Ck. 464. The court denied the motion to dismiss, and Pacific
filed its application for writ of supervisory control. This
Court granted oral argument on the issue stated above. In
addition, several amicus curiae briefs have been filed.

     Do the 1987 amendments to the Workers' Compensation Act
concerning dispute resolution and mediation apply retroac-
tively to a case in which a petition was filed with the
Workers' Compensation Court before July 1, 1987?
     The Workers' Compensation Court is a creature of stat-
ute. It has no constitutional status, as its jurisdiction is
fixed by the legislature.    Under the law prior to July 1,
1987, the Workers' Compensation Court had exclusive juris-
diction to make determinations concerning disputes regarding
benefits when a party filed a petition with the court.
Section 39-71-2905, MCA (1985).
     In the comprehensive amendments to the Workers' Compen-
sation Act made in Ch. 464, the legislature provided that
after July 1, 1987, the parties must resort to mediation
before the Workers' Compensation Court acquires jurisdiction
of a dispute over benefits.   Thus the legislature redefined
the court's acquisition of jurisdiction.     The legislature
said nothing in Ch. 464, however, as to the effect of the
amendments on disputes over which the court had already
acquired jurisdiction.
     The pertinent statutes are these:

    39-71-2401. Disputes-jurisdiction-evidence-settle-
    ment requirements-mediation. (1) A dispute concern-
    ing benefits arising under this chapter or chapter
    72, other than the disputes described in subsection
    ( 2 ) , must be brought before a department mediator
    as provided in this part.       If a dispute still
exists after the parties satisfy the mediation
requirements in this part, either party may peti-
tion the workers' compensation court for a
resolution.


39-71-2406.    Purpose. The purpose of this part is
to prevent when possible the filing in the workers'
compensation court of actions by claimants or
insurers relating to claims under chapter 7 1 or 7 2
of this title if an equitable and reasonable reso-
lution of the dispute may be effected at an earlier
stage. To achieve this purpose, this part provides
for    a    procedure  for  mandatory,   nonbinding
mediation.


39-71-2408.   Mandatory, nonbinding mediation. ( 1 )
Except as otherwise provided, in a dispute arising
under chapter 7 1 or 7 2 of this title the insurer
and claimant shall mediate any issue concerning
benefits and the mediator shall issue a report
following the mediation process recommending a
solution to the dispute before either party may
file a petition in the workers' compensation court.
(2)  The resolution recommended by the mediator is
without administrative or judicial authority and is
not binding on the parties.


39-71-2905.    Petition to workers' compensation
judge.    A claimant or an insurer who has a dispute
concerning any benefits under chapter 7 1 of this
title may petition the workers' compensation judge
for a determination of the dispute after satisfying
dispute resolution requirements otherwise provided
in this chapter. The judge, after a hearing, shall
make a determination of the dispute in accordance
with the law as set forth in chapter 7 1 of this
title.    If the dispute relates to benefits due a
claimant under chapter 7 1 , the judge shall fix and
determine any benefits to be paid and specify the
manner of payment.     After parties have satisfied
     dispute resolution requirements provided elsewhere
     in this chapter, the workers1 compensation judge
     has exclusive jurisdiction to make determinations
     concerning disputes under chapter 71, except as
     provided in 39-71-317 and 39-71-516 . . ..
     Chapter 464 also included section 72, which is not in
the Montana Code Annotated. It states as follows:

     Section 72. Applicability. (1) Sections 8 and 52
     through 57 [the mediation statutes] apply retroac-
     tively, within the meaning of 1-2-109, to all
     injuries and diseases, regardless of the date of
     occurrence.   With respect to rehabilitation dis-
     putes, sections 8 and 52 through 57 apply retroac-
     tively, within the meaning of 1-2-109, unless the
     division had jurisdiction over the dispute under
     the law in effect at the time of injury.

     (2) The remaining portions of this act apply only
     to injuries, diseases, and events occurring after
     June 30, 1987.
     In the present case, a petition was filed in the Work-
ers' Compensation Court before July 1, 1987. Ch. 464 pro-
vides for mediation before a petition is filed.      As is
apparent from § 39-71-2406, MCA, the purpose of Ch. 464 is to
prevent the filing of petitions with the Workers1 Compensa-
tion Court. This suggests that Ch. 464 was not intended to
be applied where a filing had already taken place. That is
consistent with 5 39-71-2905, MCA (1985), which granted
jurisdiction to the court upon the filing of a petition prior
to July 1, 1987. We conclude that the statement in section
72 that the mediation statutes apply to "all injuries and
diseases, regardless of the date of occurrence" does not
override these implied limitations.   As a matter of statuto-
ry construction, the purpose of Ch. 464 would not be served
if it were construed to include cases in which petitions had
already been filed with the Workers' Compensation Court. We
therefore hold that the 1 9 8 7 amendments to the Workers'
Compensation Act concerning dispute resolution and mediation
do not apply retroactively in cases in which petitions were
filed with the Workers' Compensation Court before July 1,
1987.




-
                           !?
Retired Justick Frank I. Has ell
sitting for Justice R.C. McDonough